Exhibit 10.11

SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE

THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Second
Amendment”) is made as of the 23rd day of July, 2014, by CY-FAIR SURGICAL
PROPERTIES, LTD., a Texas limited partnership (“Seller”), and HC-11250 FALLBROOK
DRIVE, LLC, a Delaware limited liability company, (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Carter Validus Properties, LLC (“Prior Purchaser”) entered
into that certain Agreement for Purchase and Sale dated June 5, 2014 (the
“Original Agreement”);

WHEREAS, the Original Agreement was assigned to Purchaser pursuant to that
certain Assignment of Purchase Agreement (the “Assignment”) dated June 26, 2014;

WHEREAS, the Original Agreement was amended by that certain First Amendment to
Agreement for Purchase and Sale dated July 16, 2014 (the “First Amendment”
together with the Original Agreement is hereinafter referred to as the
“Agreement”).

WHEREAS, Seller and Purchaser have agreed to amend the Agreement as set forth
herein.

NOW, THEREFORE, for and in consideration of the sum of ten dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the parties hereby agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meaning set forth in the Agreement.

2. Review Period. Section 4.01 is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Review Period” – the period of time following the Effective Date and ending on
5:00 p.m., Tampa, Florida time on July 29, 2014 (the “Review Period) to review
and approve such items and to conduct such inspections, interviews, tests and
audits as Purchaser, in its sole discretion, deems appropriate, including, but
not limited to obtaining appraisals, surveys, engineering, work and a Phase I
Environmental Audit and a Phase II Environmental Audit. Purchaser shall also
have the right to interview the tenants at the Property.

3. Ratification. The Agreement, as amended and modified hereby, is ratified and
confirmed and is in full force and effect according to its terms.

4. Counterparts. This Amendment may be executed by the parties hereto
individually or in combination in two (2) or more counterparts, each of which
shall be an original, and all of which shall constitute one and the same
instrument. Facsimile or scanned and emailed copies of this Amendment shall have
the same force and effect as originals.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first above written.

 

WITNESSES:      PURCHASER:     


 

HC-11250 FALLBROOK DRIVE, LLC,


a Delaware limited liability company

/s/ Miles Callahan

Print Name: Miles Callahan

     By:     

Carter Validus Operating Partnership II,

LP, a Delaware limited partnership, Its

Sole Member

/s/ Elizabeth Fay

Print Name: Elizabeth Fay

      By:   

Carter Validus Mission Critical

REIT II, Inc., a Maryland

corporation, Its General Partner

     By: /s/ Todd Sakow      Print Name: Todd Sakow      Title: CFO      SELLER:
    


 

CY-FAIR SURGICAL PROPERTIES, LTD.,


a Texas limited partnership

         By: Cy Fair Outpatient Care Properties,

/s/ Jonathan Campbell

         L.L.C., its general partner

Print Name: Jonathan Campbell

  

/s/ Rebecca Andrews

         By: /s/ Jeremy D. Tasset

Print Name: Rebecca Andrews

         Print Name: Jeremy D. Tasset          Title: Secretary/Treasurer

 

2